Citation Nr: 0109740	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-10 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
June 1972 and from March 1973 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous disorder in June 1972.  The veteran was notified of 
this decision in July 1972 and did not appeal.

2.  Evidence submitted since the June 1972 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the June 1972 decision is new and 
material and the veteran's claim for service connection for 
an anxiety disorder is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

If not shown during service, service connection may be 
granted for psychoses if manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).


Finality-New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2000).


Factual Background

A review of the record demonstrates that the RO, in a June 
1972 rating determination, denied service connection for a 
nervous disorder.  The veteran was notified of this decision 
in July 1972 and did not appeal.  Thus, the decision became 
final.  Evidence available to the RO at the time of its 
decision included the veteran's service medical records.

The RO noted that the veteran was seen in May 1972 with 
complaints of a fluttering heart.  He was described as a 
nervous person at that time.  The RO denied service 
connection for an acquired psychiatric disorder (nervousness 
alleged) as not shown by the evidence of record.  

Evidence received subsequent to the June 1972 rating 
determination includes additional service medical records; VA 
treatment records demonstrating that the veteran has been 
diagnosed as having numerous psychiatric disorders, including 
an anxiety disorder; the results of a March 1999 VA 
examination, wherein Axis I diagnoses of an anxiety disorder, 
alcohol abuse, and cannabis abuse, were rendered; and 
numerous statements from the veteran demonstrating his belief 
that his current psychiatric disorder is related to service.  


Analysis

The veteran seeks to reopen his claim of service connection 
for an anxiety disorder.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

In Colvin v. Derwinski, 1 Vet. App. 171 (1991) the Court 
adopted the following rule with respect to the evidence that 
would justify reopening a claim on the basis of new and 
material evidence, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome".  
Colvin, 1 Vet. App. at 174

The United States Court of Appeals for the Federal Circuit 
(the Court of Appeals) ruled that the Court erred in adopting 
the test articulated in Colvin; Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Court clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).

The Board finds that the evidence added to the record since 
the June 1972 decision directly addresses the issue on 
appeal.  The previous denial was based on the absence of a 
psychiatric disorder.  The newly added treatment records 
demonstrate that the veteran currently has an anxiety 
disorder.  Moreover, the veteran has reported having anxiety 
problems since his release from service.  This demonstrates 
that there is a reasonable probability that the medical 
findings in the military did indeed contribute to his current 
anxiety disorder. 

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In light of the foregoing, the Board concludes that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim for service connection for an anxiety disorder.  
38 C.F.R. § 3.156.



ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for an 
anxiety disorder, the appeal is granted to this extent.


REMAND

The Court has held that it may be prejudicial for the Board 
to reopen a claim on the basis of new and material evidence, 
and then decide that claim on the merits, prior to 
consideration of the claim on the merits by the RO.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
RO has not had the opportunity to review this matter in light 
of the newly enacted legislation.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board also notes that the RO, in a November 1998 rating 
determination, denied service connection for post-traumatic 
stress disorder (PTSD).  In December 1998, the veteran filed 
a notice of disagreement.  The RO has not issued a statement 
of the case for PTSD in response to the notice of 
disagreement.  This issue must be remanded to the RO for the 
issuance of a statement of the case.  Ledford v. West, 136 
F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, this case is REMANDED for the following:


1.  The RO should issue a statement of 
the case covering the issue of 
entitlement to service connection for 
PTSD, decided in the November 1998 rating 
determination, which the veteran has 
disagreed with but for which he has not, 
as yet, been issued a statement of the 
case.  A statement of the case should be 
provided to the veteran and he should be 
advised of the requirements necessary to 
perfect a timely appeal.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for any psychiatric disorder.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

4.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the psychiatrist for 
review prior to the examination.  Based 
upon a review of the historical data 
contained in the claims folder, a history 
elicited from the veteran, and current 
examination, to include any psychological 
testing needed to make a complete 
diagnostic evaluation, the examiner 
should provide a definitive diagnosis or 
diagnoses of all psychiatric pathology 
which is present.  Primary personality 
disorders should be fully described and 
classified.  The examiner is specifically 
requested to render an opinion as to the 
etiology of any current psychiatric 
disorder and whether it is related to any 
disease or injury, including trauma in 
service.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for an anxiety disorder on a 
de novo basis with consideration of 
recently enacted legislation.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



